DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to preliminary amendment filed 12/10/2020.

Status of the claims
Claims 20-29 are currently pending for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 is being considered by the examiner.

Claim Objections
Claims 20-29 objected to because of the following informalities:  claims recited “,” between limitations should change to “;”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation(s) is/are: “first processing unit”, “second processing unit”, “third processing unit” in claims 20 and 27.
 “second processing unit” in claim 21.
“third processing unit” in claim 22.
“first processing unit”, “fourth processing unit” in claim 24.
“first processing unit”, “eighth processing unit in claim 25.
“first processing unit”, “ninth processing unit in claim 26.
“first processing unit”, “second processing unit”, “third processing unit”, “fifth processing unit”, “sixth processing unit”, “seventh processing unit in claim 29.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “computer readable medium” is not described in the specification, and therefore is capable of being directed to a propagating signal.
The Examiner suggest that claim 28 be amended to recite “A non-transitory computer readable recording medium” to overcome this rejection. Support is found in the Pre-Grant Publication at paragraph [0587].

Claims 20-29 rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance"). "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and

practical application (see MPEP § 2106. 05( a)-(c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two").
2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56. 
2019 Revised Guidance, Step 1
Claims 20, 27-29 are respectively drawn to an information processing device, method, A  non-transitory computer readable (recording) medium and system, thus they fall into one of the four recognized statutory classes. 
2019 Revised Guidance, Step 2A Prong One
Apart from the “processing units”, “A non-transitory computer readable (recording) medium”  and a system independent claims 20, 27-29 recite limitations which are drawn to the abstract idea of a mental process.. See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).

Claims 20, 27-29 recite “a first processing unit that sends first question data…, 
wherein the first processing unit is provided with a second processing unit …, and 
a third processing unit that decides the first route along which to send the first question data on a basis of the first value computed for the candidate of the first route and a first condition, the first correspondence information is information associating first information, first specifying information that is information specifying the other information processing device, and first degree of correlation information that is information expressing a degree of correlation between the first information and the first specifying information, the first value is a value expressing a degree of expectation regarding a first answer to the first question, the first condition is a condition on deciding the first route along which to send the first question data from the candidate of the first route on a basis of the first value, and in a case in which a candidate of the first route includes a plurality of other information processing devices, the first value is a value expressing a comprehensive degree of expectation related to the first answer to the first question from the plurality of other information processing devices.”.
 Given their broadest reasonable interpretation, these limitations encompass using mathematical computations to analyze information. Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 
The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.
 2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application. The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
Here, claims 20, 27-29 only recited “processing units”, “A  non-transitory computer readable (recording) medium”  and a system performing steps. These are generic computer components which perform generic computer functions. Notably, this element are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 20 and 27-29 as a whole.
The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (8) implement the abstract idea in 
The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim. Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.
2019 Revised Guidance, Step 2B
Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood,routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to ‘transform’ the claimed abstract idea into a patent-eligible application." Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).
 These computer functions are well-understood, routine, and conventional activities. See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of 
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claimed “storage medium’, “processor’, and “memory element” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept. Furthermore, even when the recitations are considered in combination, there is absent anything that represents something more than the performance of routine, conventional functions of a generic computer. That is, the claims at issue do not require any non-conventional computer components, or even a "non-conventional and non- generic arrangement of known, conventional pieces," but merely call for performance of the claimed information collecting, processing, and displaying "on a set of generic computer components." Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).
Finally, it is worth noting that although the claims of this application are not rejected under 35 U.S.C. § 102 or § 103, this does not change the analysis and outcome. Although the second step in the Alice/Mayo framework is termed a search for an "inventive concept," the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for “an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.” Alice, 573 U.S. at 217. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct at 1304; see Flook, 437 U.S. at 588-595.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21, 23, 24, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Malatesha et al. (US 20170255680, hereafter Malatesha) in view of Erhart et al. (US 20140270145, hereafter Erhart).

Regarding claim 1, Malatesha disclose:  An information processing device comprising: 
a first processing unit that sends first question data, the first question data being data of a first question, along a first route that includes one or more other information processing devices (Malatesha [0049; 0058] discloses: user input request from the client device then the route input request service (a first processing unit) may be configured to access multiple destination mapping information to multiple destination servers (other processing devices)), 
wherein the first processing unit is provided with a second processing unit that computes a first value regarding a candidate of the first route on a basis of information expressing the first question and first correspondence information (Malatesha [0065] discloses: confidence scores as a first value and sending the matching classification type for the user input request (first question) to the processing service; [0041] discloses:  Classification types and their corresponding confidence values are labeled with element "confidence"), and 
a third processing unit that decides the first route along which to send the first question data on a basis of the first value computed for the candidate of the first route and a first condition (Malatesha [0066] discloses: the response type determination service 132 (a third processing unit) would conclude that the response type (first condition) is a request for information. for example, the top classification types include "IWB Appliance Support--Rathna", "IWB Appliance Support--Steven", and "IWB Appliance Support--TJ" since their confidence values are sufficiently high, for example, above a threshold of 0.5; [0069] discloses: routing system 105 may classify and route the request to the appropriate destination servers 140),
Malatesha [ 0058] discloses: information describe querying one or more destination servers for specific information that answer a question the user may have),
Malatesha didn’t disclose, but Erhart discloses: the first value is a value expressing a degree of expectation regarding a first answer to the first question, the first condition is a condition on deciding the first route along which to send the first question data from the candidate of the first route on a basis of the first value (Erhart [0072; 0074; 0104] discloses: The answer probability calculator 336 can generate a probability score using text processing and classification methods, where each class of answer has a probability of answering the question; [0067] discloses:  an agent routing decision, or other output that better manages the response to the query 300), and 
in a case in which a plurality of other information processing devices, the first value is a value expressing a comprehensive degree of expectation related to the first answer to the first question from the plurality of other information processing devices (Erhart [0072; 0074; 0104] discloses: The answer probability calculator 336 can generate a probability score using text processing and classification methods, where each class of answer has a probability of answering the question and the agent selection engine 340 can decide which agent might be suited to answering the question based on the probability score). 
Malatesha and Erhart are analogous art because they are in the same field of endeavor, select best routing information. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Malatesha, to include the teaching of Erhart, in order to determine a best routing of a customer contact based on analysis of one or more automatically generated answers. The suggestion/motivation to combine is for manage and improved set of answers and agents (Erhart [Abstract]).

Regarding claim 21, Malatesha as modified discloses:   The information processing device according to claim 20, wherein the second processing unit computes the first value for a plurality of (Malatesha [0065] discloses: confidence scores as a first value and sending the matching classification type for the user input request (first question) to the processing service; [0041] discloses:  Classification types and their corresponding confidence values are labeled with element "confidence"; [0066] discloses: the response type determination service 132 (a third processing unit) would conclude that the response type is a request for information. for example, the top classification types include "IWB Appliance Support--Rathna", "IWB Appliance Support--Steven", and "IWB Appliance Support--TJ" since their confidence values are sufficiently high, for example, above a threshold of 0.5; [0069] discloses: routing system 105 may classify and route the request to the appropriate destination servers 140).

Regarding claim 23, Malatesha as modified discloses: The information processing device according to claim 20, wherein the first question data includes information related to the first route (Malatesha [0024] discloses: routing system 105 then routes the user input request to the appropriate destination server for further processing; [0058] discloses: The requests for information describe querying one or more destination servers for specific information that answer a question). 
Regarding claim 24, Malatesha as modified discloses: The information processing device according to claim 20, wherein the first processing unit is provided with a fourth processing unit that updates the first correspondence information (Malatesha [0065] discloses: confidence scores as a first value and sending the matching classification type for the user input request (first question) to the processing service; [0041] discloses:  Classification types and their corresponding confidence values are labeled with element "confidence"). 
Regarding claim 27, Malatesha as modified discloses: An information processing method performed in an information processing device, the information processing method comprising: 
sending, by a first processing unit of the information processing device, first question data, the first question data being data of a first question, along a first route that includes one or more other (Malatesha [0049; 0058] discloses: user input request from the client device then the route input request service (a first processing unit) may be configured to access multiple destination mapping information to multiple destination servers (other processing devices)); 
computing, by a second processing unit of the first processing unit, a first value regarding a candidate of the first route on a basis of information expressing the first question and first correspondence information (Malatesha [0065] discloses: confidence scores as a first value and sending the matching classification type for the user input request (first question) to the processing service; [0041] discloses:  Classification types and their corresponding confidence values are labeled with element "confidence"); and 
deciding, by a third processing unit of the first processing unit, the first route along which to send the first question data on a basis of the first value computed for the candidate of the first route and a first condition (Malatesha [0066] discloses: the response type determination service 132 (a third processing unit) would conclude that the response type (first condition) is a request for information. for example, the top classification types include "IWB Appliance Support--Rathna", "IWB Appliance Support--Steven", and "IWB Appliance Support--TJ" since their confidence values are sufficiently high, for example, above a threshold of 0.5; [0069] discloses: routing system 105 may classify and route the request to the appropriate destination servers 140),, 
wherein the first correspondence information is information associating first information, first specifying information that is information specifying the other information processing device, and first degree of correlation information that is information expressing a degree of correlation between the first information and the first specifying information (Malatesha [ 0058] discloses: information describe querying one or more destination servers for specific information that answer a question the user may have), 

Malatesha didn’t disclose, but Erhart discloses: the first value is a value expressing a degree of expectation regarding a first answer to the first question, the first condition is a condition on deciding the first route along which to send the first question data from the candidate of the first route on a basis of the first value (Erhart [0072; 0074; 0104] discloses: The answer probability calculator 336 can generate a probability score using text processing and classification methods, where each class of answer has a probability of answering the question; [0067] discloses:  an agent routing decision, or other output that better manages the response to the query 300), and
 the first route includes a route section in which two or more other information processing devices are arranged in series (Erhart [0075] discloses: the agent(s) (servers or information processing devices) is an expert in certain areas or classes (arranged in classes) of answers and is still progressing in other areas; [0042] disclose one or more communication devices). 
Malatesha and Erhart are analogous art because they are in the same field of endeavor, select best routing information. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Malatesha, to include the teaching of Erhart, in order to determine a best routing of a customer contact based on analysis of one or more automatically generated answers. The suggestion/motivation to combine is for manage and improved set of answers and agents (Erhart [Abstract]).
Regarding claim 28, Malatesha as modified discloses:  A non-transitory computer readable medium storing a program causing a computer forming an information processing device to achieve:
 a function of sending first question data, the first question data being data of a first question, along a first route that includes one or more other information processing devices (Malatesha [0049; 0058] discloses: user input request from the client device then the route input request service (a first processing unit) may be configured to access multiple destination mapping information to multiple destination servers (other processing devices));
 a function of computing a first value regarding a candidate of the first route on a basis of information expressing the first question and first correspondence information (Malatesha [0065] discloses: confidence scores as a first value and sending the matching classification type for the user input request (first question) to the processing service; [0041] discloses:  Classification types and their corresponding confidence values are labeled with element "confidence"); and 
a function of deciding the first route along which to send the first question data on a basis of the first value computed for the candidate of the first route and a first condition (Malatesha [0066] discloses: the response type determination service 132 would conclude that the response type (first condition) is a request for information. for example, the top classification types include "IWB Appliance Support--Rathna", "IWB Appliance Support--Steven", and "IWB Appliance Support--TJ" since their confidence values are sufficiently high, for example, above a threshold of 0.5; [0069] discloses: routing system 105 may classify and route the request to the appropriate destination servers 140),,
 wherein the first correspondence information is information associating first information, first specifying information that is information specifying the other information processing device, and 
first degree of correlation information that is information expressing a degree of correlation between the first information and the first specifying information (Malatesha [0058] discloses: information describe querying one or more destination servers for specific information that answer a question the user may have), 
Malatesha didn’t disclose, but Erhart discloses: the first value is a value expressing a degree of expectation regarding a first answer to the first question, the first condition is a condition on deciding the first route along which to send the first question data from the candidate of the first route on a basis of the first value (Erhart [0072; 0074; 0104] discloses: The answer probability calculator 336 can generate a probability score using text processing and classification methods, where each class of answer has a probability of answering the question; [0067] discloses:  an agent routing decision, or other output that better manages the response to the query 300),
the first question data includes information related to a method of returning the first answer, and  the method of returning the first answer includes information specifying either a method of directly returning the first answer to the information processing device or a method of indirectly returning the first answer to the information processing device (Erhart [0065] discloses: answer to the query; [0042] disclose sending a response directly to a customer’s communication device; [0063] discloses: received the message /response from one or more agents and the answer based agent routing systems). 
Malatesha and Erhart are analogous art because they are in the same field of endeavor, select best routing information. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Malatesha, to include the teaching of Erhart, in order to determine a best routing of a customer contact based on analysis of one or more automatically generated answers. The suggestion/motivation to combine is for manage and improved set of answers and agents (Erhart [Abstract]).



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Malatesha et al. (US 20170255680, hereafter Malatesha) in view of Erhart et al. (US 20140270145, hereafter Erhart) in view of Ventilla et al. (US 20110106746, hereafter Ventilla).

Regarding claim 22, Malatesha as modified didn’t disclose, but Ventilla discloses: The information processing device according to claim 20, wherein the first route includes a route section in which two or more other information processing devices are arranged in parallel (Ventilla [0079] discloses: The routing engine 208 process can be parallelized, computes its own ranking for users in that shard, and sends the top users to the routing engine 208). 
Malatesha as modified and Ventilla are analogous art because they are in the same field of endeavor, question and answer service. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Malatesha, to include the teaching of Ventilla, in order to routing process in parallel. The suggestion/motivation to combine is to achieve desirable results in multitasking and parallel processing.
Claims 25, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Malatesha et al. (US 20170255680, hereafter Malatesha) in view of Erhart et al. (US 20140270145, hereafter Erhart) in view of Ma et al. (US 20170308531, hereafter Ma).

Regarding claim 25, Malatesha as modified didn’t disclose, but Ma discloses: The information processing device according to claim 20, wherein the first processing unit is provided with an eighth processing unit that converts first language information to second language information on a basis of second correspondence information (Ma [0130] discloses: replacement of the search term with synonyms as coverts first term to synonyms),
(Ma [0130] discloses: calculation of the semantic similarity/correlation such as the importance of the search term, replacement of the search term with synonyms), and
 in a case in which the eighth processing unit converts the first language information included in information expressing the first question to the second language information on a basis of the second correspondence information, the first processing unit adjusts the first value on a basis of the second degree of correlation information associated with the first language information and the second language information (Ma [0130] discloses: calculation of the semantic similarity/correlation such as the importance of the search term, replacement of the search term with synonyms; [0131; 0136] discloses: correlation re-ranking is performed based on the search). 
Malatesha as modified and Ma are analogous art because they are in the same field of endeavor, search/request processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Malatesha, to include the teaching of Ma, in order to perform semantic analysis of the question. The suggestion/motivation to combine is for performing the question by a semantic relationship mining system and provide the accuracy of answers to the questions (Ma [abstract]).
Regarding claim 26, Malatesha as modified discloses:  The information processing device according to claim 20, wherein the first processing unit is provided with a ninth processing unit that converts first target information to second target information on a basis of third correspondence information (Ma [0130] discloses: replacement of the search term (first target information) with synonyms (second target information) as coverts first term to synonyms),
 the third correspondence information is information associating two pieces of target information and third degree of correlation information that is information expressing a degree of correlation between the two pieces of target information (Ma [0130] discloses: calculation of the semantic similarity/correlation such as the importance of the search term, replacement of the search term with synonyms), and
(Ma [0130] discloses: calculation of the semantic similarity/correlation such as the importance of the search term, replacement of the search term with synonyms; [0131; 0136] discloses: correlation re-ranking is performed based on the search). 
Malatesha as modified and Ma are analogous art because they are in the same field of endeavor, search/request processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Malatesha, to include the teaching of Ma, in order to perform semantic analysis of the question. The suggestion/motivation to combine is for performing the question by a semantic relationship mining system and provide the accuracy of answers to the questions (Ma [abstract]).

Regarding claim 29, Malatesha as modified discloses:  An information processing system comprising: a first processing unit that sends first question data, the first question data being data of a first question, along a first route that includes one or more other information processing devices (Malatesha [0049; 0058] discloses: user input request from the client device then the route input request service (a first processing unit) may be configured to access multiple destination mapping information to multiple destination servers (other processing devices)),
 wherein the first processing unit is provided with a second processing unit that computes a first value regarding a candidate of the first route on a basis of information expressing the first question and first correspondence information (Malatesha [0065] discloses: confidence scores as a first value and sending the matching classification type for the user input request (first question) to the processing service; [0041] discloses:  Classification types and their corresponding confidence values are labeled with element "confidence"), and 
a third processing unit that decides the first route along which to send the first question data on a basis of the first value computed for the candidate of the first route and a first condition (Malatesha [0066] discloses: the response type determination service 132 (a third processing unit) would conclude that the response type (first condition) is a request for information. for example, the top classification types include "IWB Appliance Support--Rathna", "IWB Appliance Support--Steven", and "IWB Appliance Support--TJ" since their confidence values are sufficiently high, for example, above a threshold of 0.5; [0069] discloses: routing system 105 may classify and route the request to the appropriate destination servers 140),, 
the first correspondence information is information associating first information, first specifying information that is information specifying the other information processing device, and first degree of correlation information that is information expressing a degree of correlation between the first information and the first specifying information (Malatesha [ 0058] discloses: information describe querying one or more destination servers for specific information that answer a question the user may have), 
Malatesha as modified didn’t disclose, but Erhart discloses: the first value is a value expressing a degree of expectation regarding a first answer to the first question, the first condition is a condition on deciding the first route along which to send the first question data from the candidate of the first route on a basis of the first value (Erhart [0072; 0074; 0104] discloses: The answer probability calculator 336 can generate a probability score using text processing and classification methods, where each class of answer has a probability of answering the question; [0067] discloses:  an agent routing decision, or other output that better manages the response to the query 300),
Malatesha and Erhart are analogous art because they are in the same field of endeavor, select best routing information. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Malatesha, to include the teaching of Erhart, in order to determine a best routing of a customer contact based on analysis of one or more automatically generated answers. The suggestion/motivation to combine is for manage and improved set of answers and agents (Erhart [Abstract]).

Malatesha as modified didn’t disclose, but Ma discloses: the first processing unit is provided with a fifth processing unit that determines content of a second question in second question data sent from a second information processing device, and (Ma [0168] discloses: a secondary search may be used to validate the matching degree between the candidate answers and the question. The secondary search can provide richer information about match between the question and the answer, and refers to replacing the focus of the original question with the candidate answer),
Ma  [0168] discloses: whether the new question and the candidate answer appear successively in a document returned by the secondary search, co-occurrence information of the new question and the candidate answer, or information about hits of the keyword in the new question. If the title of a current document is a question-type title, the focus and the answer type are identified from the title of the document. If the question has no focus, the answer is added to the end of the original question and separated by a separator, and then the secondary search is performed), and 
the first processing unit is provided with a seventh processing unit that outputs third question data to an output destination based on the second route, the third question data being data of a third question based on the second question (Ma [0168] discloses: whether the new question/third question data) and the candidate answer appear successively in a document returned by the secondary search).
Malatesha as modified and Ma are analogous art because they are in the same field of endeavor, search/request processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Malatesha, to include the teaching of Ma, in order to perform semantic analysis of the question. The suggestion/motivation to combine is for performing the question by a semantic relationship mining system and provide the accuracy of answers to the questions (Ma [abstract]).


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161